Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Applicant’s reply filed on 2/5/21 is acknowledged.  Claims 1-14, 16-19, 21 and 22 are pending.  Claims 15 and 20 have been canceled.  

Priority
	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Brian Anscomb on 6/2/21.
The application has been amended as follows: 



Claims
In claim 2, line 6, please amend to “…the one or more additional organic acids with 

In claim 4, line 4, please amend to “…the composition D further comprises [[an]] one or more alkalizing agent”. 

In claim 6, line 2, please amend to “…acids with 

Claim 9. (Currently Amended) The process of claim 1, wherein the composition D further comprises at least one alkalizing agent, and at least one of the composition A, the composition B, and the composition D 

    PNG
    media_image1.png
    121
    137
    media_image1.png
    Greyscale


wherein R1, R2, and R3 are the same or different, and selected from H, C1 to C4, C3 to C4 unsaturated alkyl, C3 to C4 branched alkyl, C1 to C4 hydroxyl alkyl, C3 to C4 unsaturated hydroxyl alkyl, C3 to C4 branched hydroxyl alkyl, with the condition that at least one of R1, R2, or R3 is different from H. 

one or more reducing agents at a concentration…” and line 12, please amend to “…the composition B comprises the one or more reducing agents at a concentration ranging…”

In claim 14, line 1, please amend to, “…The process of claim [[1]] 4, wherein the one or more alkalizing…”


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The claimed processes are novel and non-obvious over the teachings of the prior art.  The closest prior art is Wood et al. (EP 2020255; cited in IDS).
Wood et al. teach a process for coloring and permanently shaping keratin fibers in a single process comprising the following steps (e.g. paragraph 0009; Example 1): 
a- hair is cleansed and towel dried; 
c- an aqueous composition comprising at least one reducing agent (i.e. claimed composition A) is applied onto hair and rinsed off from hair with water after a processing time of 2 to 30 min at ambient temperature and towel dried (e.g. paragraph 0009; Example 1). Wood et al. teach that the reducing agent is thioglycolic acid (e.g. paragraph 0022).  Wood et al. teach that the compositions may further comprise alkalizing agents and has a pH of 6.5-10.5, or 7-9.5 (e.g. paragraph 0025). 
e- an aqueous oxidative coloring composition based on at least one oxidative dye precursor and optionally at least one coupling substance (i.e. composition B as claimed) is mixed .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-14, 16-19, 21 and 22 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE PLOURDE BABSON whose telephone number is (571)272-3055.  The examiner can normally be reached on M-Th 8-4:30; F 8-12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE P BABSON/Primary Examiner, Art Unit 1619